Citation Nr: 0513694	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  96-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicides.

2.  Entitlement to service connection for hearing loss, to 
include as secondary to exposure to herbicides.

3.  Entitlement to service connection for degenerative 
arthritis with cystic lesions, claimed as secondary to in-
service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.B., and P.L.


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for hypertension, hearing loss, tinnitus, 
and degenerative arthritis with cystic lesions, to include as 
due to herbicide exposure. 

By rating decision dated in August 2004, the RO granted 
service connection for tinnitus.  This award was considered a 
full grant of benefits sought on appeal with respect to this 
issue.   Accordingly, the issues on appeal are as noted on 
the title page of this decision.

The veteran has submitted evidence supporting claims for a 
total disability rating for compensation purposes based on 
individual unemployability, and a higher rating for his 
service-connected PTSD.  These claims are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims for benefits.

2.  Hypertension, bilateral hearing loss, and degenerative 
arthritis with cystic lesions were first manifested many 
years after service, are not of service origin, and are not 
related to any incident of service; hypertension is not 
related to service-connected PTSD. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor may hypertension be presumed to have been incurred in 
service, and is not proximately due to, the result of or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004). 

2.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004). 

3.  Degenerative arthritis with cystic lesions was not 
incurred in or aggravated by service nor may degenerative 
arthritis with cystic lesions be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2004). 
  
First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
This was accomplished by letters issued in March 2001 and 
January 2004.  The Pelegrini II Court held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-121. 

The March 2001 and January 2004 letters advised the veteran 
what information and evidence was needed to substantiate the 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition(s) and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The appellant was advised to send VA 
any relevant evidence in his possession.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

It must also be noted that the appellant has consistently 
been apprised by VA of what was needed to substantiate the 
claim since the beginning of the claims process.  A review of 
the record discloses that rating determinations by the RO 
generally advised the appellant with respect to the evidence 
necessary to substantiate his claims for benefits.  
Additionally, the Board finds that the discussions in the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC) also generally provided him with information 
regarding the applicable regulations and evidence necessary 
to substantiate his claims.   

Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letters to the appellant in 
conjunction with the discussions contained in the other 
documents described above, have, in their totality, notified 
him what information and evidence was needed to substantiate 
the claims.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in March 2001 and 
January 2004 were not given prior to the first AOJ 
adjudication of the claim, the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, there 
has been no prejudicial error to the claimant.   

The Board finds the appellant was given every opportunity to 
submit or identify relevant records in further support of his 
claims.  The appellant has reported no other potential 
sources of medical evidence for review in support of his 
claims.  The Board is satisfied that VA has met its duty and 
that VA has made reasonable efforts to obtain records 
adequately identified by the appellant.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.   


Service Connection

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, including 
cardiovascular-renal disease, organic diseases of the nervous 
system and arthritis, may be presumed to have been incurred 
during service if it becomes disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury or when a disability is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

That an injury or disease occurred in service is not enough; 
there must be a disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of chronicity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2004).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  The laws and regulations pertaining 
to Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e); see also 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002).  A disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  No other condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
See 68 Fed. Reg. 27630-27641 (May 20, 2003).  Nonetheless, 
the United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  That is because the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later).  Id.

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that the veteran's DD-214 shows that he 
served in Vietnam between September 1969 and September 1970.  
Therefore, he is presumed to have been exposed to herbicides 
during service.  See 38 U.S.C.A. § 1116(f).

Hypertension

On entrance examination in December 1964, the veteran's heart 
was evaluated as normal.  A blood pressure reading of 134/68 
was recorded on examination.  Service medical records are 
negative for any treatment or diagnosis of hypertension or 
cardiovascular pathology.

On separation examination in June 1968, the heart was 
evaluated as normal.  A blood pressure reading of 120/74 was 
recorded at that time.

Post service medical records note diagnostic impression of 
essential hypertension in conjunction with unrelated VA 
hospitalizations between November 1990 and August 1992.  
These medical reports referenced a history of hypertension 
for which the veteran was treated with medication.  During an 
August 1992 VA hospitalization, the veteran was diagnosed and 
treated for vertigo of undetermined etiology and questionable 
postural hypotension.  A blood pressure reading of 138/76 was 
recorded upon admission.

An October 1992 radiology report indicates x-ray studies of 
the heart were normal.

During a November 1993 VA hospitalization, the veteran was 
evaluated with hypertension.  He received a course of 
treatment with medication and his blood pressure was 
normotensive upon discharge.

In February 1994, the veteran was diagnosed with 
atherosclerotic heart disease and essential hypertension.  A 
March 1994 x-ray study of the chest was normal.

In October 1995, the veteran was diagnosed and treated for 
carotid stenosis.  Carotid arteriogram revealed near total 
occlusions bilaterally of the proximal internal carotid 
arteries.  A bilateral carotid endarterectomy was performed 
at that time.  A history of hypertension was noted.

The veteran underwent carotid arteriogram during a November 
1996 VA hospitalization for carotid atherosclerotic disease.  
A blood pressure reading of 140/80 was recorded upon 
presentment.  The veteran's history was noted to be 
significant for hypertension.

A VA hospital report, dated in December 1996, referenced a 
diagnosis and history of essential hypertension.  EKG 
conducted during this admission showed evidence of sinus 
bradycardia with left atrial enlargement.

VA outpatient treatment records, dated from 1991 to 2003, 
reference intermittent diagnosis and treatment for 
hypertension.

A report of VA examination in April 2003 included diagnoses 
of essential hypertension, occlusive carotid artery disease, 
bilateral endarterectomies; stenosis of the common and 
external iliac arteries, and Agent Orange exposure.  In 
conjunction with this examination, the veteran reported an 
initial diagnosis of hypertension was made during a 1990 VA 
hospitalization.  He reported a current course of treatment 
with prescribed medication, and a history of treatment for 
carotid arteries.  On examination, blood pressure readings of 
170/90, 142/80, and 189/82 were recorded.  Examination showed 
a normal cardiac rate and rhythm, without murmur, thrill or 
rub.  EKG revealed a sinus bradycardia.  X-ray studies of the 
chest revealed no active cardiac disease.  

VA examination in January 2004 diagnosed essential 
hypertension, uncontrolled.  A blood pressure reading of 
150/83 was recorded.  Examination showed the point of maximum 
intensity as the fifth intercostal space in the mid 
clavicular line.  Regular cardiac rhythm was noted.  There 
were normal S1 and S2 heart sounds.  No S3 or S4 heart 
sounds, murmurs or clicks auscultated.  X-ray studies of the 
chest were normal, and EKG revealed normal sinus rhythm, 
possible left atrial enlargement. The veteran reported 
hypertension was initially diagnosed in 1991.  He related a 
history of current symptoms of headaches, dizziness, 
occasional leg edema and blurred vision, with prior episodes 
of syncope.  It was the opinion of the examiner that the 
veteran's current hypertensive disorder is at least as likely 
as not the result of the veteran's PTSD.  The examiner noted 
he was unaware of any studies directly relating PTSD as the 
etiology of hypertension.  

In an August 2004 addendum, the VA examiner clarified his 
opinion concerning the etiology of the veteran's hypertensive 
disorder.  He indicated the veteran's current essential 
hypertension is not caused by or a result of his PTSD.

The veteran contends that his hypertension is of service 
origin.  He maintains that his elevated blood pressure had 
its onset during active duty.  In particular, he proffered 
that this disability may be related to exposure to chemical 
agents as well.  In support of his claim, the veteran offered 
testimonial evidence concerning the onset and severity of his 
hypertension.  In this context, he reported his hypertension 
was first diagnosed in 1990.  According to the veteran, a 
private examiner had opined that his hypertension was related 
to PTSD.  When queried, the veteran acknowledged that 
hypertension had not been treated or diagnosed during active 
duty.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension, to 
include as a result of herbicide exposure.  The objective 
medical evidence of record reflects that the veteran's 
current hypertensive disorder did not begin during service or 
for a number of years thereafter.  Although hypertension is a 
disorder for which presumptive service connection is in 
order, the evidence establishes that the veteran's 
hypertension was first clinically shown in 1990, more than 
two decades after his release from service.  

Hypertension is not among the enumerated disorders listed in 
38 C.F.R. § 3.309 that have been determined by the Secretary, 
after weighing the scientific evidence, as having a positive 
association with exposure to herbicides.  The Board notes 
further that there is no competent evidence that purports to 
establish a relationship exists between the veteran's current 
hypertensive disorder and his exposure to herbicides in 
Vietnam.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Although the veteran claims to have hypertension as a 
result of exposure to chemical agents during service, there 
is no objective clinical evidence of cardiovascular pathology 
occurring during service or for nearly 22 years thereafter.  
The veteran's service medical records contain no complaints, 
treatment, or diagnoses of hypertension or cardiovascular 
disability.  Further, the record contains no objective 
medical evidence relating the veteran's current hypertension 
to service or any incident therein.  As the evidence fails to 
show that the veteran had hypertension during active service, 
and as no competent medical professional has linked the 
veteran's current hypertensive disorder to active service, 
service connection is not warranted on a direct basis.

Additionally, the veteran has asserted that his hypertension 
is secondary to his service-connected PTSD.  In this regard, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Service connection is in effect for PTSD.  In his 
2004 opinion, the VA examiner concluded the veteran's 
hypertension was not proximately due to PTSD.  The veteran 
has offered no medical evidence that refutes this opinion.  
In the absence of any evidence in support of this contention, 
the Board finds that service connection for hypertension is 
not warranted on a secondary basis as well. 


Hearing Loss

On entrance examination in December 1964, hearing acuity was 
evaluated as 15/15 on whispered voice testing.  Audiological 
evaluation conducted at that time 

revealed pure tone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
-10
-10
LEFT
-5
-10
-10
-5
-5

Pure tone thresholds were also evaluated at 6000 Hertz as -10 
decibels in the right ear and 10 decibels in the left ear.  

On audiological evaluation in November 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
0
-10
LEFT
-10
-10
-10
0
15

Pure tone thresholds were also evaluated at 6000 Hertz as -5 
decibels in the right ear and 0 decibels in the left ear.  

Audiometric examination in October 1966 revealed pure tone 
thresholds, in decibels, as follows: 	




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
0
-5
LEFT
0
0
-10
5
5

Pure tone thresholds were also evaluated at 6000 Hertz as 0 
decibels in the right ear and 5 decibels in the left ear.  

On audiological evaluation in November 1967, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
15
10
15
15
25

Pure tone thresholds were also evaluated at 6000 Hertz as 10 
decibels in the right ear and 15 decibels in the left ear.  

On separation examination in June 1968, hearing acuity was 
evaluated on audiometric examination in pure tone thresholds 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
5
5
0
10
10

Pure tone thresholds were also evaluated at 6000 Hertz as 15 
decibels bilaterally.  

During a November 1993 VA hospitalization, the veteran was 
evaluated with sensory neural hearing loss in both ears.  

A December 1993 VA outpatient report referenced an assessment 
of high frequency sensorineural hearing loss in both ears.  
The veteran was noted to have fair noise discrimination.  

A report of VA examination in April 2003 included diagnoses 
of chronic tinnitus and Agent Orange exposure.  In 
conjunction with this examination, the veteran reported a 
history of chronic tinnitus since service.  

VA ear examination in January 2004 diagnosed mild to severe 
sensorineural hearing loss in both ears.  Physical 
examination of the ears was normal and revealed no deformity, 
although the external canal in the right ear was observed to 
be obstructed with hard cerumen.

On audiological evaluation, pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
75
80
LEFT
35
40
60
75
80

Pure tone thresholds were also evaluated at 6000 Hertz as 80 
decibels in the right and left ear.  The average pure tone 
threshold evaluated in the right ear was 65 decibels and 66 
decibels in the left ear.  Speech recognition was evaluated 
in the right ear at 65 and 75 decibels, and 80 decibels in 
the left ear.  The examiner noted the results of the 
audiogram confirmed sensorineural type hearing loss. 

In his assessment, the examiner noted that the veteran's 
hearing examinations in December 1964, November 1965, October 
1966, and November 1967 showed normal pure tone thresholds 
for both ears, and that separation examination results were 
well within normal limits.  He noted an absence of any 
notation in service of the veteran's difficulty hearing.  It 
was noted that hearing loss was first identified on 
examination in December 1993.  It was the examiner's opinion 
that the veteran's hearing loss is not likely due to noise 
exposure in the military.  

The veteran offered testimonial evidence concerning the onset 
of his hearing loss.  He reported incidents of noise exposure 
while in service and indicated that ear protection had not 
been provided.  He reported acoustic trauma associated with 
an incident during which a plane's engines were started while 
he was painting the tail of the B-52 plane.  He also reported 
noise exposure associated with his work on the flight line.  
The veteran has indicated that his hearing loss may also be a 
consequence of his exposure to chemical agents during 
service.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims has 
held that he threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, it is noted that at the time of his separation 
from service, the audiogram showed that puretone thresholds 
within normal limits as indicated by the VA examiner in his 
review of the record.  The first clinical demonstration of 
hearing loss was on VA evaluation in 1993, nearly 25 years 
after service.  Additionally, the VA examiner in January 2004 
rendered an opinion that there was no relationship between 
the development of the veteran's hearing loss and service.  
There is no medical evidence which contradicts this opinion.  

Sensorineural hearing loss is not among the enumerated 
disorders listed in 38 C.F.R. § 3.309 that have been 
determined by the Secretary, after weighing the scientific 
evidence, as having a positive association with exposure to 
herbicides.  Additionally, the Board notes there is no 
competent evidence that purports to establish a relationship 
exists between the veteran's current hearing loss and his 
exposure to herbicides in Vietnam.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  As the evidence fails to 
show that the veteran had bilateral hearing loss during 
active service, and as no competent medical professional has 
linked the veteran's current bilateral hearing loss to active 
service or any incident therein, service connection is not 
warranted on a direct basis or as a result of herbicide 
exposure.
Degenerative Arthritis with Cystic Lesions

Service medical records are negative for any complaints, 
treatment or diagnosis of abnormality or impairment 
associated with the hips.  Separation examination in June 
1968 is negative for any diagnosis of hip disorder.  The 
musculoskeletal system was evaluated as normal on physical 
examination.  

X-ray studies performed during a November 1993 VA 
hospitalization revealed a one-centimeter degenerative cystic 
lesion in the neck of both femurs.

VA outpatient treatment reports dated in 1994 document 
intermittent treatment for complaints of hip pain.  An 
October 1994 consultation report noted that no significant 
hip disease was shown on diagnostic evaluation.  An 
impression of discogenic versus vascular condition was noted.  
In November 1994, the veteran was diagnosed with cystic 
lesion of the femoral neck.  

X-ray studies in January 1995 revealed degenerative joint 
disease of the hips.

A September 1995 medical statement indicates the veteran has 
degenerative arthritis with multiple joint involvement.

A January 1996 radiology report indicates x-ray studies of 
the hips revealed minimal degenerative joint disease of the 
left hip and hypertrophic changes involving the inferior 
aspect of the right acetabulum.

VA outpatient treatment records disclose the veteran was seen 
intermittently from 1994 to 2003 for complaints of hip pain 
and difficulty with ambulation, diagnosed as degenerative 
joint disease.

VA examination in April 2003 diagnosed Agent Orange exposure 
among other unrelated disorders.  In conjunction with this 
examination, the veteran reported a history of lesions on the 
hips, which other examiners reportedly told him was either 
arthritis or osteoporosis.  On examination, there was a 
negative straight leg test and negative reflexes were noted.  
There was no evidence of swelling, effusion, tenderness, 
muscle spasm or joint laxity.  X-ray studies of the hip 
revealed no abnormal pathology or vascular calcification.  No 
diagnostic impression was made relative to the hips.

There were no complaints or diagnosis of a hip disability on 
VA joints examination, in January 2004.  

During a February 1995 hearing, the veteran reported he was 
exposed to defoliants that were sprayed in Vietnam.  He 
indicated he washed the aircraft and tanks used to spray 
chemical agents.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for degenerative arthritis 
with cystic lesions, to include as a result of herbicide 
exposure.  The objective medical evidence of record reflects 
that the veteran's current hip disorder did not begin during 
service or for a number of years thereafter.  Although 
arthritis is among the disorders for which presumptive 
service connection is in order, there is no evidence that 
arthritis was clinically manifested to a compensable degree 
within one year of service.  

Arthritis is not among the enumerated disorders listed in 38 
C.F.R. § 3.309 that have been determined by the Secretary, 
after weighing the scientific evidence, as having a positive 
association with exposure to herbicides.  The Board notes 
further that there is no competent evidence that purports to 
establish a relationship exists between the veteran's current 
hip disorder and his exposure to herbicides in Vietnam.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  While 
the veteran claims to have a hip disorder as a result of 
herbicide exposure during service, there is no objective 
clinical evidence of a hip disorder occurring during service 
or for nearly 25 years thereafter.  The veteran's service 
medical records contain no complaints, treatment, or 
diagnoses of a degenerative disorder of the hips.  Moreover, 
there is no objective medical evidence linking the veteran's 
current hip disorder to Agent Orange exposure during active 
service.  As the evidence fails to show that the veteran had 
a hip disorder during active service, or manifest to a 
compensable degree during the one year period after service, 
and as no competent medical professional has linked the 
veteran's current hip disorder to active service, service 
connection is not warranted on a direct basis.

Based on the foregoing, the Board finds that service 
connection for hypertension, hearing loss and degenerative 
arthritis with cystic lesions, to include as a result of 
herbicide exposure, is not warranted.  While the Board does 
not doubt the veteran's sincere belief that the claimed 
disabilities are of service origin, it is now well-
established that a lay person without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as the cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) ["competent medical evidence" means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

As the preponderance of the evidence is against the veteran's 
claims, service connection is not warranted for the claimed 
disabilities.  In rendering this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim. 


ORDER

Service connection for hypertension is denied.

Service connection for hearing loss is denied.

Service connection for degenerative arthritis with cystic 
lesions is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


